UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 1948 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013  May 31, 2014 Item 1: Reports to Shareholders Semiannual Report | May 31, 2014 Vanguard Wellington ™ Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals . Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost . Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2014 Total Returns Vanguard Wellington Fund Investor Shares 6.53% Admiral™ Shares 6.57 Wellington Composite Index 6.49 Mixed-Asset Target Allocation Growth Funds Average 5.32 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2013, Through May 31, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $39.17 $39.58 $0.506 $1.538 Admiral Shares 67.65 68.36 0.901 2.656 1 Chairman’s Letter Dear Shareholder, For the six months ended May 31, 2014, Vanguard Wellington Fund returned more than 6% for both Investor and Admiral Shares. The fund finished slightly ahead of its benchmark, the Wellington Composite Index, and exceeded its peers’ average return by more than 1 percentage point. The Wellington Fund, the nation’s oldest balanced fund, has two parts: an equity portfolio and a fixed income portfolio. Its equity portfolio—which accounts for about 65% of the fund’s assets—slightly outpaced its benchmark, the Standard & Poor’s 500 Index. It posted positive results in all ten market sectors, with health care the biggest contributor. The advisor’s decisions in the consumer discretionary sector boosted performance relative to the index. The fund’s fixed income portfolio—roughly 35% of assets—performed in line with its benchmark, the Barclays U.S. Credit A or Better Bond Index. As of May 31, the fund’s 30-day SEC yield was 2.20% for Investor Shares, down from 2.23% six months earlier, and 2.28% for Admiral Shares, down from 2.31%. Stocks continued to rise after a momentary setback U.S. stocks returned about 7% for the half year ended May 31. Results were positive in five of the six months, 2 declining in January as investors focused on China’s slow growth but then resuming their spirited advance. The S&P 500 Index closed the period at a record high. Although the Federal Reserve has consistently reduced its monthly stimulative bond purchases since January, investors have been encouraged by the Fed’s commitment to keeping interest rates low for an extended period. International stocks, in aggregate, advanced about 5%. Emerging markets and the developed markets of the Pacific region showed some improvement after declines related to the slowdown in China. But they still lagged the robust performance of European stocks. Bond yields retreated, defying many investors’ expectations Over the six months, the broad U.S. taxable bond market returned 3.28%. The yield of the benchmark 10-year Treasury note ended the six months at 2.47%, down from 2.74% on November 30 and almost 3% on December 31. (Bond prices and yields move in opposite directions.) The drop in yields has been surprising. Many investors had anticipated that yields would rise in 2014 as the economy gained strength and the Fed ratcheted back its bond-buying. It’s worth remembering that these low yields imply lower future returns: As yields tumble, the scope for further declines—and increases in prices—diminishes. Market Barometer Total Returns Periods Ended May 31, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.71% 20.90% 18.77% Russell 2000 Index (Small-caps) -0.10 16.79 19.32 Russell 3000 Index (Broad U.S. market) 7.08 20.57 18.82 FTSE All-World ex US Index (International) 4.79 14.65 10.79 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.28% 2.71% 4.96% Barclays Municipal Bond Index (Broad tax-exempt market) 5.63 3.05 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.07 CPI Consumer Price Index 2.07% 2.13% 2.15% 3 Municipal bonds, which returned 5.63%, have benefited from increased investor demand for tax-exempt income and a decrease in the supply of new issues. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 3.69%. The Fed’s target of 0%–0.25% for short-term interest rates continued to restrict returns for money market funds and savings accounts. The fund’s stocks drove results, led by health care companies The broadly diversified Wellington Fund invests in about 100 stocks and about 700 bonds across all market sectors. The fund’s stock holdings offer to investors the potential for long-term growth. And the fund’s bonds and short-term investments can help provide a cushion when stock prices fall, as they’re sure to do from time to time. Over the half year, the fund’s equity portfolio drove performance, advancing about 8%. As I mentioned, that portfolio ended slightly ahead of its benchmark; this was due largely to limited exposure to the poorly performing consumer discretionary sector, along with strong choices in health care, especially among pharmaceutical companies. And health care stocks contributed most to the fund’s overall return. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.26% 0.18% 0.97% The fund expense ratios shown are from the prospectus dated March 25, 2014, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2014, the fund’s annualized expense ratios were 0.27% for Investor Shares and 0.19% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2013. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 As a whole, health care companies benefited as investor concerns about the Affordable Care Act began to ease. Pharmaceutical firms posted strong results amid enthusiasm over promising pipelines of new drugs. The fund’s holdings in information technology, energy, and industrials also added significantly to overall performance. Your fund’s fixed income portfolio—which includes investment-grade corporate and U.S. government bonds—returned about Vanguard Wellington Fund marks 85 years The Wellington Fund began operations on July 1, 1929, just months before the worst stock market crash in U.S. history and the onset of the Great Depression. Despite that poor timing, the groundbreaking fund—originally called the Industrial and Power Securities Company—hung on, thanks to its prudent management, balance and diversification, and long-term perspective. But the fund (which was renamed in 1935 for the Duke of Wellington, who defeated Napoleon at Waterloo) didn’t simply survive—it thrived. For more than eight decades, Wellington Management Company has served the fund’s shareholders well, using the very same investment principles that guided it through the Great Depression. And those timeless themes still ring true today. In many ways, the Wellington Fund represents what Vanguard is all about. So as we celebrate the fund’s 85th anniversary, we’re also celebrating a method of investing that Vanguard was founded upon. What a Wellington Fund investment in 1929 would be worth today 5 4%. As interest rates fell, the portfolio’s tendency to favor bonds with shorter durations hurt its performance relative to the index. (Duration is a measure of interest-rate sensitivity, so bonds with shorter durations are less sensitive to rate changes.) However, the advisor’s strong selection in corporate bonds helped offset that weakness. For better results later, pull the savings lever now Given the nature of my job, I’m often asked for investment advice—whether I’m at an industry conference or a family gathering. The best guidance I can give? Develop good savings habits. Being a dedicated saver is the first and most important step to becoming a successful investor. Jack Brennan, my friend and predecessor as Vanguard CEO, devoted an entire chapter to the topic of savings in his 2002 book, Straight Talk on Investing . I think it’s the most valuable chapter in a very valuable book. As Jack noted, saving is integral to investing. Vanguard’s deeply held investment principles––goals, balance, cost, and discipline––mean nothing if you have no savings to invest in the first place. We can’t control how the financial markets perform, but we can control how much we save. And it’s those savings that can most affect how much wealth we build. A Vanguard research paper noted that “increasing the savings rate can have substantially more positive impact on wealth accumulation than shifting to a more aggressive portfolio.” (You can read the full paper, Penny Saved, Penny Earned , at vanguard.com/research.) Small shifts from spending to savings can make a meaningful difference. Here’s an example, similar to one Jack cites in his book: A $3 latte each business day adds up to about $750 per year. If instead of buying lattes, you invested that $750 annually and earned a 6% return including reinvested dividends, you’d end up with about $27,500 after 20 years. There are a variety of ways to save effectively. First and foremost, if at all possible, contribute to a 401(k) plan or IRA to maximize any tax-advantaged opportunities. Whatever you do, pay yourself first. As Warren Buffett said, “Don’t save what is left after spending; spend what is left after saving.” As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 12, 2014 6 Advisor’s Report Vanguard Wellington Fund’s Investor Shares returned 6.53% for the six months ended May 31, 2014. The fund outperformed its peers’ average return of 5.32% and finished roughly in line with the Wellington Composite Index, which is weighted 65% large-capitalization stocks (as measured by the S&P 500 Index) and 35% high-quality corporate bonds (as measured by the Barclays Credit A or Better Bond Index). The fund’s equity portfolio outperformed the equity benchmark, and the fixed income portfolio performed in line with its bond benchmark. Investment environment Stock markets in the United States and abroad posted solid returns for investors for the six months. The S&P 500 Index was up 7.62%, the MSCI World Index returned 6.86%, and the MSCI EAFE Index returned 5.33%. The broad fixed income markets rose, with the Barclays U.S. Aggregate Bond Index returning 3.28%. The yield of the 10-year U.S. Treasury note fell modestly, beginning the period at 2.74% and ending it at 2.47%, and the Treasury curve flattened slightly as longer-term yields fell while short-term yields inched up. Bond market volatility was elevated during the first part of the period, as the Federal Reserve’s discussion of tapering its asset purchases unsettled investors. The rise in interest rates over the past year has dampened residential real estate activity, reminding us how fragile this important sector of the U.S. economy is. Severe winter weather in many parts of the country slowed housing sales and left underlying growth trends in question. This led to a tempering of higher rate expectations and an ensuing decline in U.S. rates. Our successes Within the stock portfolio, security selection in health care and consumer staples contributed to relative returns. AstraZeneca and Merck were among our top health care performers. Shares of AstraZeneca jumped after Pfizer confirmed it had tried to renew negotiations on a possible merger with the company. In addition, AstraZeneca offered 2017 revenue guidance that was ahead of consensus estimates. Merck’s stock benefited from greater investor enthusiasm about the prospects for its immuno-oncology therapy, a potential multibillion-dollar market that could transform the way cancer is treated. Although Merck’s portfolio of drugs in late-stage trials is gaining more recognition, we believe the market still underestimates the growth potential of its current drug lineup as well as the sales that its pipeline will generate. We continue to believe it is one of the most attractive large-cap pharmaceutical stocks. Merck has an attractive valuation, a solid dividend yield, and a diversified revenue base. In consumer staples, shares of CVS Caremark, the retail pharmacy and pharmacy benefit management company, rose after it posted better-than-expected fourth-quarter revenue and earnings. Its management also increased its guidance for the first quarter and announced that the company would no longer sell tobacco products at its stores. 7 Relative performance within the consumer discretionary sector was also positive because the fund did not own several benchmark laggards, including Amazon. com, Starbucks, and TJX Companies in the equity portfolio. The fixed income portion of the Wellington Fund generated a positive absolute return but finished roughly in line with its high-quality corporate benchmark. Security selection in corporates was favorable, especially among industrial issuers; our bond selections in the consumer, communications, and basic industry subsectors were among the most helpful to relative performance. Credit selection in financials, as well as our exposure to BBB/Baa-rated investment-grade corporates, also enhanced returns. Our shortfalls In the stock portfolio, our results were weakest in financials. MUFG, JPMorgan Chase, and Prudential Financial all under-performed. Japan-based MUFG’s third-quarter results beat consensus forecasts, but concerns about further decline in the bank’s domestic profit margins and weak trading income weighed on the stock price, as did the continuing tepid market in Japan. Shares of JPMorgan Chase, a global financial services firm, fell after it posted quarterly results that were below both top-line and bottom-line expectations; those results were driven by disappointing mortgage revenue and lower activity across the business. Shares of Prudential Financial, an insurance firm, have under-performed in 2014 in part because of surprisingly low U.S. interest rates. We believe rates are still poised to rise. Our performance in industrials also hurt relative results. ABB, a Swiss electrical equipment company, underperformed after it posted disappointing first-quarter earnings results that were mainly due to poor execution in its power systems division. In the fixed income portfolio, our underweight allocation to investment-grade credit—a sector that posted strong excess returns—weighed on relative results. The bond portfolio’s short-duration interest rate positioning also detracted modestly, as rates at the long end decreased over the six months. The fund’s positioning In the equity portfolio, as of the end of the period, our largest overweight sector positions are in health care and financials, and our largest underweight ones are in information technology and consumer discretionary. The financial sector is the largest absolute sector weighting. During the period, we added DIRECTV, a provider of satellite television programming. We believe it has an attractive and resilient business model with a high return-on-invested-capital structure. We also believe that Wall Street does not fully appreciate the company’s ability to maintain medium-term growth through favorable pricing and to manage through content cost inflation. Near the end of the period, AT&T announced that it planned to acquire DIRECTV for $48.5 billion. 8 We sold our longtime holdings in Siemens, a global industrial company with businesses in energy, health care, and infrastructure. The stock had been a solid performer; we took profits and eliminated the position to pursue more attractive risk/reward opportunities. In the equity portfolio, we eliminated our holdings in EMC, the largest U.S. data storage provider, amid concerns about weak demand from Europe and emerging markets, as well as softness in the United States that may keep down the stock price in the near term. EMC is facing increased competition from cloud computing and different storage methods (e.g., more end users are using disk drives rather than EMC products). We believe storage is becoming more of a commodity, and we sold the stock. Overall, our view on the U.S. economy is more cautious than last year. Although the market is up so far in 2014, we have noticed a bit of a quiet rotation: Some of the more defensive stocks have done better during the weak periods, including electric utilities and REITs. We continue to seek investment ideas that fit with our process and philosophy. We believe that we are well-positioned for a tepid economic environment and that we have a solid equity portfolio composed of firms with strong management teams, good balance sheets, and a commitment to returning cash to shareholders through dividends and share repurchases. Within the fixed income portfolio, we have strongly believed that the slowdown in economic activity was largely weather-related and that the U.S. economy will resume its upward trajectory. We modestly increased the duration of our holdings relative to the bond portfolio’s high-quality benchmark, but our duration was still short at the end of the six months. Over time, we expect interest rates to rise as the U.S. recovery lengthens and broadens and as reduced government involvement becomes more likely. With this as our foundation, we are biased to reduce the portfolio’s interest rate sensitivity. We believe that increases to risk premiums caused by tight liquidity could create opportunities for us to add to fixed income risk sectors in general and credit-sensitive assets in particular, as their fundamentals still look favorable. We view the U.S. corporate bond sector favorably, because it has weathered the economic cycle relatively well and investment-grade corporate bond issuers continue to produce good earnings, protect their balance sheets, and maintain ample liquidity. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp June 16, 2014 9 Wellington Fund Fund Profile As of May 31, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.26% 0.18% 30-Day SEC Yield 2.20% 2.28% Equity and Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 97 501 3,657 Median Market Cap $91.0B $68.1B $48.0B Price/Earnings Ratio 16.9x 18.8x 20.2x Price/Book Ratio 2.3x 2.7x 2.6x Return on Equity 18.7% 18.8% 17.5% Earnings Growth Rate 12.0% 14.2% 14.3% Dividend Yield 2.5% 2.0% 1.9% Foreign Holdings 8.6% 0.0% 0.0% Turnover Rate (Annualized) 41% — — Short-Term Reserves 1.5% — — Fixed Income Characteristics Barclays Barclays Credit A Aggregate or Better Bond Fund Index Index Number of Bonds 733 3,088 8,449 Yield to Maturity (before expenses) 2.4% 2.4% 2.2% Average Coupon 3.8% 3.8% 3.3% Average Duration 6.1 years 6.6 years 5.6 years Average Effective Maturity 9.0 years 9.4 years 7.6 years Total Fund Volatility Measures DJ Wellington U.S. Total Composite Market Index FA Index R-Squared 0.98 0.95 Beta 0.97 0.61 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio ) Wells Fargo & Co. Diversified Banks 3.6% Merck & Co. Inc. Pharmaceuticals 2.9 Verizon Communications Integrated Telecommunication Inc. Services 2.6 Exxon Mobil Corp. Integrated Oil & Gas 2.6 Chevron Corp. Integrated Oil & Gas 2.5 Comcast Corp. Cable & Satellite 2.5 Microsoft Corp. Systems Software 2.4 JPMorgan Chase & Co. Diversified Financial Services 2.4 Johnson & Johnson Pharmaceuticals 2.0 CVS Caremark Corp. Drug Retail 1.9 Top Ten 25.4% Top Ten as % of Total Net Assets 16.4% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 25, 2014, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2014, the annualized expense ratios were 0.27% for Investor Shares and 0.19% for Admiral Shares. 10 Wellington Fund Sector Diversification (% of equity exposure ) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 8.7% 11.9% 12.6% Consumer Staples 8.5 9.7 8.5 Energy 11.4 10.5 9.8 Financials 20.0 16.0 17.2 Health Care 17.8 13.3 12.9 Industrials 12.7 10.7 11.6 Information Technology 12.9 18.8 18.1 Materials 2.4 3.5 3.9 Telecommunication Services 2.6 2.5 2.3 Utilities 3.0 3.1 3.1 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.9% Commercial Mortgage-Backed 0.5 Finance 27.0 Foreign 2.7 Government Mortgage-Backed 7.9 Industrial 33.3 Treasury/Agency 14.6 Utilities 5.5 Other 4.6 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 22.9% Aaa 5.1 Aa 13.6 A 42.1 Baa 16.3 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2003, Through May 31, 2014 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 14.42% 15.88% 3.25% 4.87% 8.12% Admiral Shares 5/14/2001 14.52 15.97 3.36 4.87 8.23 See Financial Highlights for dividend and capital gains information. 12 Wellington Fund Financial Statements (unaudited ) Statement of Net Assets—Investments Summary As of May 31, 2014 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 26,311,890 1,373,481 1.6% Time Warner Inc. 11,274,010 787,264 0.9% Ford Motor Co. 42,486,480 698,478 0.8% Lowe’s Cos. Inc. 12,270,320 577,687 0.7% Walt Disney Co. 6,484,146 544,733 0.6% Consumer Discretionary—Other † 818,377 1.0% 4,800,020 5.6% Consumer Staples CVS Caremark Corp. 13,151,340 1,030,013 1.2% Wal-Mart Stores Inc. 7,977,900 612,463 0.7% Consumer Staples—Other † 3,055,179 3.6% 4,697,655 5.5% Energy Exxon Mobil Corp. 14,055,384 1,412,988 1.7% Chevron Corp. 11,211,520 1,376,663 1.6% Anadarko Petroleum Corp. 7,718,910 793,967 0.9% BP plc ADR 13,650,010 688,643 0.8% BG Group plc 28,260,122 579,492 0.7% Schlumberger Ltd. 5,472,580 569,367 0.7% Energy—Other † 883,109 1.0% 6,304,229 7.4% Financials Wells Fargo & Co. 38,971,017 1,978,948 2.3% JPMorgan Chase & Co. 23,549,396 1,308,640 1.5% ACE Ltd. 9,602,460 995,871 1.2% Prudential Financial Inc. 11,436,920 939,657 1.1% PNC Financial Services Group Inc. 9,691,400 826,386 1.0% BlackRock Inc. 2,399,840 731,711 0.9% Citigroup Inc. 12,734,910 605,800 0.7% 13 Wellington Fund Market Percentage Value • of Net Shares ($000) Assets Bank of America Corp. 24,040,500 363,973 0.4% Financials—Other † 3,267,898 3.8% 11,018,884 12.9% Health Care Merck & Co. Inc. 27,713,952 1,603,529 1.9% Johnson & Johnson 10,672,450 1,082,827 1.3% Pfizer Inc. 29,075,738 861,514 1.0% Roche Holding AG 2,888,356 851,350 1.0% Eli Lilly & Co. 14,137,500 846,271 1.0% Cardinal Health Inc. 10,836,500 765,382 0.9% AstraZeneca plc ADR 10,379,730 749,417 0.9% Medtronic Inc. 12,018,800 733,507 0.8% UnitedHealth Group Inc. 8,404,490 669,250 0.8% Bristol-Myers Squibb Co. 13,317,790 662,427 0.8% Health Care—Other † 972,924 1.1% 9,798,398 11.5% Industrials United Parcel Service Inc. Class B 8,281,353 860,267 1.0% General Electric Co. 26,550,300 711,282 0.8% Honeywell International Inc. 6,665,870 620,926 0.7% FedEx Corp. 4,118,480 593,720 0.7% Raytheon Co. 5,853,930 571,168 0.7% Industrials—Other † 3,643,050 4.3% 7,000,413 8.2% Information Technology Microsoft Corp. 32,384,380 1,325,816 1.5% Apple Inc. 1,432,300 906,646 1.1% Intel Corp. 28,718,860 784,599 0.9% Accenture plc Class A 9,214,010 750,481 0.9% Cisco Systems Inc. 28,635,770 705,013 0.8% Texas Instruments Inc. 12,862,672 604,288 0.7% QUALCOMM Inc. 7,220,420 580,883 0.7% International Business Machines Corp. 2,951,690 544,174 0.6% Information Technology—Other † 925,141 1.1% 7,127,041 8.3% Materials Dow Chemical Co. 11,140,900 580,664 0.7% Materials—Other † 748,797 0.9% 1,329,461 1.6% Telecommunication Services Verizon Communications Inc. 29,204,270 1,459,045 1.7% Utilities NextEra Energy Inc. 7,459,900 726,296 0.9% Utilities—Other † 955,227 1.1% 1,681,523 2.0% Total Common Stocks (Cost $35,369,061) 64.7% 14 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.375% 9/30/18 953,900 955,388 1.1% United States Treasury Note/Bond 2.875% 5/15/43 864,297 791,644 1.0% United States Treasury Note/Bond 0.250% 11/30/15 785,000 785,369 0.9% United States Treasury Note/Bond 0.125%–3.750% 4/30/15–2/15/44 1,682,291 1,703,238 2.0% 4,235,639 5.0% Conventional Mortgage-Backed Securities 1,2,3 Fannie Mae Pool 4.500% 6/1/44 1,152,000 1,245,600 1.4% Fannie Mae Pool 2.500%–3.000% 7/1/27–6/1/44 10,265 10,927 0.1% 1,2,3 Freddie Mac Gold Pool 3.000%–4.500% 6/1/23–6/1/44 959,799 1,039,894 1.2% Conventional Mortgage-Backed Securities—Other † 5,170 0.0% 2,301,591 2.7% Nonconventional Mortgage-Backed Securities Fannie Mae REMICS 3.500%–4.000% 9/25/29–5/25/31 28,311 29,285 0.0% Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 114,446 119,198 0.2% 148,483 0.2% Total U.S. Government and Agency Obligations (Cost $6,566,975) 7.9% Asset-Backed/Commercial Mortgage-Backed Securities 1 Banc of America Commercial Mortgage Trust 2006-2 5.730% 5/10/45 15,060 16,269 0.0% 1 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 18,271 19,765 0.0% 1 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 23,000 24,955 0.0% 1 Merrill Lynch Mortgage Trust 2006-C1 5.673% 5/12/39 25,972 27,981 0.1% 4 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 1,039,796 1.2% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,127,493) 1.3% Corporate Bonds Finance Banking Bank of America Corp. 3.300%–6.000% 9/1/17–4/1/44 285,388 311,629 0.4% Bank of America NA 5.300%–6.000% 3/15/17–10/15/36 98,000 111,355 0.1% Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 25,150 29,710 0.0% Citigroup Inc. 1.750%–8.500% 12/15/15–5/6/44 530,708 587,661 0.7% JPMorgan Chase & Co. 3.250%–6.300% 9/15/14–8/16/43 478,446 525,157 0.6% Merrill Lynch & Co. Inc. 6.050%–6.875% 5/16/16–4/25/18 133,000 150,129 0.2% National City Corp. 6.875% 5/15/19 13,950 16,731 0.0% PNC Bank NA 4.200%–4.875% 9/21/17–11/1/25 66,650 72,929 0.1% PNC Financial Services Group Inc. 3.900% 4/29/24 41,565 42,375 0.1% 5 Wells Fargo & Co. 2.150%–5.625% 10/1/14–1/15/44 499,772 522,820 0.6% 4 Banking—Other † 3,402,370 4.0% 15 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Brokerage † 13,300 0.0% Finance Companies (0.6%) General Electric Capital Corp. 3.100%–6.875% 1/7/21–1/10/39 445,131 502,740 0.6% Insurance ACE Capital Trust II 9.700% 4/1/30 20,000 29,550 0.0% ACE INA Holdings Inc. 2.600%–5.800% 11/23/15–5/15/24 73,705 79,826 0.1% 4 Five Corners Funding Trust 4.419% 11/15/23 42,330 44,830 0.1% Prudential Financial Inc. 2.300%–5.100% 9/20/14–11/15/20 80,905 85,674 0.1% 4 Insurance—Other † 1,077,782 1.2% 4 Real Estate Investment Trusts † 238,540 0.3% 7,845,108 9.2% Industrial Basic Industry † 313,101 0.4% Capital Goods General Electric Co. 2.700%–5.250% 12/6/17–3/11/44 84,420 86,922 0.1% 4 Capital Goods—Other † 692,954 0.8% Communication Comcast Corp. 2.850%–6.500% 1/15/23–3/1/44 188,410 197,170 0.3% 4 NBCUniversal Enterprise Inc. 1.662%–1.974% 4/15/18–4/15/19 176,250 175,733 0.2% NBCUniversal Media LLC 4.375% 4/1/21 23,900 26,421 0.0% Verizon Communications Inc. 3.450%–7.750% 9/15/20–9/15/43 403,990 485,593 0.6% 4 Communication—Other † 1,205,191 1.4% Consumer Cyclical CVS Caremark Corp. 2.750%–5.750% 9/15/14–12/1/22 87,953 88,517 0.1% Time Warner Cos. Inc. 6.950%–7.570% 2/1/24–1/15/28 40,000 51,877 0.1% Time Warner Inc. 4.750%–4.875% 3/15/20–3/29/21 22,000 24,685 0.0% Wal-Mart Stores Inc. 2.550%–5.625% 10/25/20–4/15/41 236,799 263,326 0.3% 4 Consumer Cyclical—Other † 1,220,685 1.4% Consumer Noncyclical AstraZeneca plc 1.950%–6.450% 9/18/19–9/15/37 62,950 69,629 0.1% Eli Lilly & Co. 4.650% 6/15/44 29,425 31,122 0.0% Johnson & Johnson 5.150% 7/15/18 14,800 16,967 0.0% Merck & Co. Inc. 1.300%–6.550% 5/18/18–5/18/43 120,535 121,789 0.1% Pfizer Inc. 3.000% 6/15/23 70,000 69,598 0.1% 4 Roche Holdings Inc. 6.000% 3/1/19 9,810 11,616 0.0% Wyeth LLC 5.950% 4/1/37 25,000 30,941 0.0% Zeneca Wilmington Inc. 7.000% 11/15/23 29,000 37,177 0.1% 4 Consumer Noncyclical—Other † 2,689,094 3.2% Energy BP Capital Markets plc 1.846%–4.750% 3/11/16–2/10/24 181,765 189,439 0.2% Chevron Corp. 3.191% 6/24/23 49,470 50,241 0.1% 4 Energy—Other † 540,862 0.6% 4 Other Industrial † 32,929 0.0% Technology Apple Inc. 2.850%–4.450% 5/6/21–5/6/44 106,025 105,849 0.1% Microsoft Corp. 4.000% 2/8/21 16,000 17,661 0.0% Technology—Other † 387,421 0.5% Transportation United Parcel Service Inc. 2.450%–4.875% 10/1/22–11/15/40 32,765 34,051 0.0% 4 Transportation—Other † 391,792 0.5% 9,660,353 11.3% 16 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Utilities Electric Florida Power & Light Co. 4.950%–5.950% 2/1/35–2/1/38 104,215 127,820 0.2% Electric—Other † 1,212,660 1.4% 4 Natural Gas † 230,620 0.3% Other Utility † 41,486 0.0% 1,612,586 1.9% Total Corporate Bonds (Cost $17,783,438) 22.4% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $738,861) † 0.9% Taxable Municipal Bonds (Cost $1,126,035) † 1.6% Shares Temporary Cash Investments Money Market Fund 6,7 Vanguard Market Liquidity Fund 0.112% 19,217,500 19,218 0.0% Face Amount ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 5/30/14, Repurchase Value $6,300,000, collateralized by Government National Mortgage Assn. 3.000%–5.500%, 5/15/33–2/15/44, with a value of $6,426,000) 0.070% 6/2/14 6,300 6,300 0.0% Bank of Montreal (Dated 5/30/14, Repurchase Value $60,000,000, collateralized by U.S. Treasury Note 0.625%–2.875%, 9/30/17–10/31/18, with a value of $61,200,000) 0.060% 6/2/14 60,000 60,000 0.1% Citigroup Global Markets Inc. (Dated 5/30/14, Repurchase Value $57,300,000, collateralized by U.S. Treasury Note 0.250%–4.500%, 9/30/14–5/15/17, and U.S. Treasury Bond 3.125%, 11/15/41, with a value of $58,446,000) 0.060% 6/2/14 57,300 57,300 0.1% Deutsche Bank Securities, Inc. (Dated 5/30/14, Repurchase Value $137,001,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%–5.500%, 4/1/37–5/1/44, Federal National Mortgage Assn. 3.000%–6.500%, 9/1/25–4/1/44, and Government National Mortgage Assn. 3.500%–5.000%, 8/15/41–3/20/44, with a value of $139,740,000) 0.080% 6/2/14 137,000 137,000 0.1% 17 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets HSBC Bank USA (Dated 5/30/14, Repurchase Value $175,002,000, collateralized by Federal National Mortgage Assn. 2.000%–4.500%, 6/1/23–2/1/44, with a value of $178,019,000) 0.080% 6/2/14 175,000 175,000 0.2% HSBC Bank USA (Dated 5/30/14, Repurchase Value $23,805,000, collateralized by Federal National Mortgage Assn. 3.500%, 2/1/29, with a value of $24,216,000) 0.080% 6/2/14 23,800 23,800 0.0% RBC Capital Markets LLC (Dated 5/30/14, Repurchase Value $105,901,000, collateralized by Federal National Mortgage Assn. 2.552%–4.000%, 10/1/32–4/1/44, with a value of $108,018,000) 0.070% 6/2/14 105,900 105,900 0.1% RBS Securities, Inc. (Dated 5/30/14, Repurchase Value $141,801,000, collateralized by U.S. Treasury Note 0.625%–2.625%, 8/31/17–8/15/20, with a value of $143,967,000) 0.060% 6/2/14 141,800 141,800 0.2% TD Securities (USA) LLC (Dated 5/30/14, Repurchase Value $60,600,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 3/1/26, Federal National Mortgage Corp. 4.500%, 3/1/44, U.S. Treasury Note 1.500%, 8/31/18, with a value of $61,812,000) 0.070% 6/2/14 60,600 60,600 0.1% 767,700 0.9% U.S. Government and Agency Obligations United States Treasury Bill 0.010% 6/5/14 250,000 250,000 0.3% U.S. Government and Agency Obligations—Other † 276,122 0.3% 526,122 0.6% Total Temporary Cash Investments (Cost $1,313,039) 1.5% 8 Total Investments (Cost $64,024,902) 100.3% Other Assets and Liabilities Other Assets 9 1,265,371 1.5% Liabilities 6 (1,562,736) (1.8%) (297,365) (0.3%) Net Assets 100.0% 18 Wellington Fund At May 31, 2014, net assets consisted of: Amount ($000) Paid-in Capital 61,829,944 Undistributed Net Investment Income 338,682 Accumulated Net Realized Gains 1,552,927 Unrealized Appreciation (Depreciation) Investment Securities 21,562,798 Futures Contracts 5,848 Foreign Currencies 136 Net Assets Investor Shares—Net Assets Applicable to 690,104,735 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 848,101,151 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 The issuer was placed under federal conservatorship in September 200
